WILLIAMS, Justice.
This is an appeal by plaintiffs from the order and judgment of the trial court in favor of defendants. The motion for new trial was overruled on October 16, 1953, and under the provisions of 12 O.S.1951 § 972, the time to appeal expired on January 16, 1954, without any order of the court extending the time. On January 9, 1954, the trial court entered an order as follows:
“It Is Further Ordered, that for good cause shown, the period of time for commencing proceedings for reversing, vacating or modifying the judgment of this court in the Supreme Court is hereby extended for a period of 37 days from this date.”
A motion to dismiss has been filed for the reason that the appeal was not lodged in this court under the terms of this order or any other valid order extending the time to appeal. The motion must be sustained. In Roof v. Fechtel, Okl., 258 P.2d 890, it is stated:
“ ‘Where the petition in error with record or case made is' not filed within three months after the judgment or final order made in the case and there has been no order of the trial court extending the time for appeal as provided by 12 O.S.1951 § 972, the appeal will be dismissed for lack of jurisdiction.’ ”
The time in which to appeal under the order of extension expired on February-15, 1954. The appeal was filed April 15, 1954. An order granting further time was entered February 16, 1954. This order was. ineffective. See Adams v. Hobbs, 204 Okl. 85, 226 P.2d 913; Schuler v. State ex rel. Coryell, 205 Okl. 212, 236 P.2d 673.
Appeal dismissed.
HALLEY, C. J., and JOHNSON, V.C.J., and WELCH, CORN, DAVISON and BLACKBIRD, JJ., concur.